Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Citi Fund Services 100 Summer Street, Suite 1500 Boston, Massachusetts 02110 April 12, 2011 Via Electronic Transmission Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Re: HSBC Investor Funds (the Trust) File Nos. 033-07647 and 811-04782 Ladies and Gentlemen: Pursuant to Rule 497(j) of the Securities Act of 1933, as amended (the Securities Act), the above-referenced Trust hereby certifies that the definitive form of Prospectus and Statement of Additional Information (SAI) for the HSBC Emerging Markets Debt Fund and the HSBC Emerging Markets Local Debt Fund, each a series of the above referenced Trust, does not differ from the form of Prospectus and SAI that was filed on March 30, 2011 pursuant to
